Citation Nr: 0940749	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.	Entitlement to service connection for a right ankle 
disability.

2.	Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to 
February 2003. She had a subsequent period of duty in the 
Army Reserve from 2003 to 2008.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied entitlement to the 
benefits sought. 

The Veteran testified during a June 2009 hearing at the RO 
before the undersigned Veterans Law Judge of the Board, a 
transcript of which is of record. During the hearing, the 
Veteran withdrew from consideration a prior claim for a 
temporary total evaluation for a service-connected right knee 
disorder. 38 C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that specific additional development is 
warranted before issuance of a decision in this case. 
Initially, the Veteran's reserve duty medical records must be 
obtained. A further VA medical examination and opinion on the 
etiology of a bilateral ankle disability is then required. 

Under pertinent law, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). Additionally, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA), or for injury incurred in or 
aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, (West 2002 & Supp. 
2009); 38 C.F.R. § 3.6 (2009).

Following separation from active duty service in February 
2003, the Veteran had service in the Army Reserve that 
encompassed several periods of annual and monthly training 
exercises. According to the Veteran this reserve duty 
continued up until 2008. The units of assignment she has 
identified are the 452nd Combat Support Hospital up until 
June 2007, and then the Trainees, Transients, Holdees  and 
Students (TTHS) account to which she transferred due to 
various medical conditions. To the extent there was any 
qualifying ankle injury while on reserve duty, these records 
are directly relevant to the Veteran's claim. The records may 
also help demonstrate continuous symptomatology from active 
duty service onwards. Therefore, all necessary measures 
should be undertaken to obtain             the Veteran's 
complete reserve duty records and associate this 
documentation with the claims file. See 38 C.F.R. § 
3.159(c)(2) (2009) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

A VA medical examination is also warranted in this case. See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim). 

Service treatment records indicate in October 2001 a medical 
consultation for leg and ankle pain with a duration of 1 
week. A November 2001 report reflects a primary complaint of 
left achilles tendon pain when bending the foot over the past 
several weeks. The pain had been exacerbated by running 
sprints the previous day. The Veteran stated she was 
previously told that she had tendonitis. Objectively there 
was no edema or ecchymosis of the left ankle. There was 
tenderness to palpation at the achilles tendon, and pain with 
passive dorsiflexion and plantarflexion. The assessment was 
achilles tendonitis. The Veteran was placed on a physical 
profile that precluded running, jumping jacks, and prolonged 
marching for 2 weeks, then that resumed these activities at 
her own pace for 2 additional weeks. A separation examination 
is not of record. By the Veteran's account such an 
examination was not completed. 
In describing the circumstances of the above in-service 
injury the Veteran explains that during marching in 
conjunction with training exercises the right ankle popped 
and gave way, and the left ankle soon afterwards had similar 
problems.

Records from a private treatment clinic following service 
indicate in January 2004 the Veteran presented with a right 
ankle inversion type injury. She described a history of a 
previous injury to that ankle. The assessment was of a right 
ankle sprain. An x-ray of the right ankle was negative. On 
follow-up the next month             the Veteran no longer 
used crutches but was still wearing an air cast. She was able 
to bear weight on the ankle but experienced some pain.

The report of a January 2006 VA orthopedic examination noted 
review of the documented in-service episode of left achilles 
tendonitis but did not mention medical history since service 
discharge. The diagnosis was right achilles tendonitis healed 
without sequella; left achilles, no evidence of tendonitis; 
and bilateral ankles no disease found. The VA examiner 
commented that there was no evidence of any chronic bilateral 
ankle condition in the evaluation that was related to or 
caused by military service.

The Veteran was seen at a VA Medical Center (VAMC) emergency 
room in October 2006 with the report that the previous day 
while running she twisted her left ankle, and that she had 
weak ankles. The Veteran has since explained that the injury 
was incidental to preparing to take a physical conditioning 
(PT) test for reserve duty retention. Later that month the 
clinical assessment was of status-post left ankle strain 
still with moderate to severe pain and limited range of 
motion, wearing a walking boot, with a negative x-ray for 
fracture or dislocation. The pain was considered most likely 
related to a partial ligament rupture. The next month the 
impression was achilles strain/sprain. A November 2007 VA 
outpatient orthopedic evaluation indicated there remained 
left ankle pain and instability, with MRI evidence of a 
posterior tibial/fibular ligament tear. A VA podiatrist's 
report of June 2009 states an assessment of peroneal 
tendinitis left side. 


The Board finds that another VA medical examination is 
required to determine the etiology of a bilateral ankle 
disability. Whereas the January 2006 VA Compensation and 
Pension examination reviewed the medical evidence up to that 
point, there is now contemporaneous evidence of left ankle 
pathology to consider. Moreover, the January 2006 examination 
did not sufficiently address the intervening medical history 
since discharge from service. There are incidents of both 
right and left ankle injuries which represent either 
nonservice-related intercurrent injuries, or arguably instead 
a long-term reaggravation of existing joint weaknesses. The 
examining physician will have the opportunity to ascertain 
which is the case, and whether there is any objective 
relationship between in-service injury and the current 
claimed disabilities. Thus, on remand more comprehensive VA 
examination findings must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the National 
Personnel Records Center (NPRC), the Army 
Reserve Units with which          the 
Veteran served from 2003 to 2008, and all 
other appropriate sources to obtain 
confirmation of the Veteran's periods of 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA). 
All service treatment records should then 
be obtained and associated with the claims 
folder. For purpose of this inquiry the 
Veteran served from February 2003 to July 
2007 with Company B 452nd Combat Support 
Hospital, and since June 2007 with the 
TTHS account of the Army Reserve. 

2.	The RO should schedule the Veteran for 
a VA examination with an orthopedist, if 
possible at the Tomah, Wisconsin VA 
Medical Center (consistent with the 
request of the Veteran) to determine 
whether a claimed bilateral ankle disorder 
is etiologically related to the Veteran's 
service. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.   It is requested that 
the VA examiner identify all current 
medical conditions affecting the right and 
left ankles, previously diagnosed as 
achilles tendonitis. The examiner must 
then opine whether the diagnosed disorders 
are at least as likely as not (50 percent 
or greater probability) due to an incident 
of the Veteran's military service, 
specifically involving a November 2001 
ankle injury while running during a 
training exercise. In providing the 
requested determination, the examiner 
should consider the intervening medical 
history since service discharge, and 
indicate whether the Veteran sustained 
distinct post-service right and left ankle 
injuries, or instead whether such injuries 
were the mere continuation of existing 
joint weaknesses. The examiner should 
include in the examination report the 
rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for right and left ankle 
disabilities, based upon all additional 
evidence received.  If any benefit sought 
on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop the 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claims. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


